DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-14, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Choi et al. US Pub 2017/0099742.
Regarding claim 1, Choi discloses, 
An electronic device (Figs. 1, 3, 6A-L, 13) comprising: 
a housing (Fig 3, 6a-c, housing of the phone) including a front plate (element 630; similar to indication of element 301), a rear plate (element 311) spaced apart from and disposed to be parallel with the front plate (parallel to each other, seen in figure 3), and a lateral member (element 600; similar to element 320; paragraph 121) surrounding a space between the front plate and the second plate (Fig. 3, 6e);
a display (element 632, fig 6e) disposed in the space of the housing, being viewable through at least a part of the front plate (fig 6c; paragraph 82, 122-123) and formed to have less area than the front plate (fig 6c); 

	when the front plate is viewed from above, a first portion overlapping the front plate (Fig. 3, 6a-f, 13a,  such that when assembled of figure 3, and as at least seen in figure 13a and 18b, the camera portion (i.e. the first portion) of the electronic component is overlapping the front plate but not the display 632) and not overlapping the display, and a second portion overlapping both the display and the front plate (fig. 3, 6a-f when assembled indication of where element 360 is pointing to overlaps the display and the front plate which is connected to the first portion/the camera lens portion; similar to figure 4 of present application); 
a first adhesive member (fig. 6a, element 613) disposed between the front plate and the lateral member and surrounding a part of the first portion (figure 6a-c, such that the adhesive surrounds part of the first part since adhesive member 613 is provided at the peripheral of the front plate as clearly seen in figure 6c and 6a); 
a second adhesive member (fig. 6a, element 611) disposed between the display (632) and the lateral member (600), spaced apart from the first adhesive member (as seen by the circle region in figure 6a, spaced apart), and extended in a first direction along one periphery of the display around the electronic component (Fig 6a, and 6c, 3, as seen in figure 6a, 6c and 6e, the second adhesive is extended in a first direction being left side of the device and going downward, similar to second adhesive of present application 463, such that this is along one 
a third adhesive member (Fig. 6a, c and e, element 612) disposed between the display (632) and the lateral member (600), spaced apart from the first adhesive member (the square dotted part is showing the spacing), and extended in a second direction along the one periphery of the display around the electronic component (Fig 6a, and 6c, 3, as seen in figure 6a, 6c and 6e, the third adhesive is extended in a first direction being right side of the device and going downward, similar to second adhesive of present application 465, such that this is along one peripheral of the display 632, fig 6c, 6e and the printed circuit board (PCB) since that is placed along the edge of the display panel and below); and 
at least one waterproof seal member filling (element 640; figure 6e-f; paragraph 126, 129), at least in part, a space between the first and second adhesive (between 613 and 611, figs 6a-f) members and a space between the first and third adhesive members (between 613 and 612, figs 6a-f). 
Regarding claim 2, Choi discloses, 
wherein the first portion of the electronic component is disposed in a first area between one periphery of the front plate and the one periphery of the display corresponding to the one periphery of the front plate when the front plate is viewed from above the display (Fig 3, 6a-c; specifically fig 6b; such that the electronic component 360 disposed between periphery of the front plate and periphery of the display since the larger part of the component 360 is consider the first portion; similar to figure 4 , element 450 of present application), and 

Regarding claim 3, Choi discloses, 
Wherein the electronic component includes an image sensor or an optical sensor (Camera 105, figure 1, 6b, such that the camera is attached to the PCB 630, thereby the combination of the two; additionally sensors element 104). 
Regarding claim 12, Choi discloses,
An electronic device (Figs. 1, 3, 6A-L, 13) comprising: 
a housing (Fig 3, 6a-c, housing of the phone) including a front plate (element 630; similar to indication of element 301), a rear plate (element 311) spaced apart from and disposed to be parallel with the front plate (parallel to each other, seen in figure 3), and a lateral member (element 600; similar to element 320; paragraph 121) surrounding a space between the front plate and the second plate (Fig. 3, 6e);
a display (element 632, fig 6e) disposed in the space of the housing, being viewable through at least a part of the front plate (fig 6c; paragraph 82, 122-123) and formed to have less area than the front plate (fig 6c); 

	when the front plate is viewed from above, a first portion partially overlapping the front plate  (Fig. 3, 6a-f, 13a,  such that when assembled of figure 3, and as at least seen in figure 13a and 18b, the camera portion (i.e. the first portion) of the electronic component is overlapping the front plate but not the display 632) and not overlapping the display, and a second portion partially overlapping both the display and the front plate (fig. 3, 6a-f when assembled indication of where element 360 is pointing to overlaps the display and the front plate which is connected to the first portion/the camera lens portion; similar to figure 4 of present application); 
a first adhesive member (fig. 6a, element 613) disposed between the front plate and the lateral member and surrounding a part of the first portion (figure 6a-c, such that the adhesive surrounds part of the first part since adhesive member 613 is provided at the peripheral of the front plate as clearly seen in figure 6c and 6a); 
a second adhesive member (fig. 6a, element 611) disposed between the display (632) and the lateral member (600), spaced apart from the first adhesive member (as seen by the circle region in figure 6a, spaced apart), and extended in a first direction along one periphery of the display around the electronic component (Fig 6a, and 6c, 3, as seen in figure 6a, 6c and 6e, the second adhesive is extended in a first direction being left side of the device and going downward, similar to second adhesive of present application 463, such that this is along one 
a third adhesive member (Fig. 6a, c and e, element 612) disposed between the display (632) and the lateral member (600), spaced apart from the first adhesive member (the square dotted part is showing the spacing), and extended in a second direction along the one periphery of the display around the electronic component (Fig 6a, and 6c, 3, as seen in figure 6a, 6c and 6e, the third adhesive is extended in a first direction being right side of the device and going downward, similar to second adhesive of present application 465, such that this is along one peripheral of the display 632, fig 6c, 6e and the printed circuit board (PCB) since that is placed along the edge of the display panel and below); and 
at least one waterproof seal member filling (element 640; figure 6e-f; paragraph 126, 129), at least in part, a space between the front plate and the electronic component (figure 6a-f, the location of element 640 provided between front plate 630/301 and the component 360 which comprises various components sensors, camera, etc.).
Regarding claim 13, Choi discloses, 
wherein the first portion of the electronic component is disposed in a first area between one periphery of the front plate and the one periphery of the display corresponding to the one periphery of the front plate when the front plate is viewed from above the display (Fig 3, 6a-c; specifically fig 6b; such that the electronic component 360 disposed between periphery of the front plate and periphery of the display since the larger part of the component 360 is consider the first portion; similar to figure 4 , element 450 of present application), and 

Regarding claim 14, Choi discloses, 
Wherein the electronic component includes an image sensor or an optical sensor (Camera 105, figure 1, 6b, such that the camera is attached to the PCB 630, thereby the combination of the two; additionally sensors element 104). 
Regarding claim 20, Choi discloses,
An electronic device (Figs. 1, 3, 6A-L, 13) comprising: 
a housing (Fig 3, 6a-c, housing of the phone) including a front plate (element 630; similar to indication of element 301) facing a first direction (facing down), a rear plate (element 311) facing a second direction (facing upward) opposite to the first direction and a lateral member (element 600; similar to element 320; paragraph 121) surrounding a space between the front plate and the second plate (Fig. 3, 6e),
the front plate having a first periphery (left edge of the device 300) having a first length (the horizontal/width of the electronic device, i.e. from edge side where element 109 is indicated to the edge side indicated by 108), a second periphery (top periphery of device, fig 1) having a second length (the vertical/length of the electronic device, i.e. from end closest to 
a display (element 632, fig 6e) disposed in the space of the housing, being viewable through at least a part of the front plate (fig 6c; paragraph 82, 122-123),
the display (fig 6a) having a fifth periphery having a third length (third length and fifth periphery being top side of the edge and length being horizontal length in figure 6a) and parallel to the first periphery, a sixth periphery (left vertical length of the display 632 indicated by B1, this is parallel to second periphery and second length) having a fourth length greater than the third length and parallel to the second periphery, a seventh periphery having the third length (figure 6a, seventh periphery being the bottom width of the device which is parallel to bottom periphery of the housing) and parallel to the fifth periphery, and an eighth periphery (fig 6a, eight periphery being right vertical side which is indicated by b1 and parallel to the left vertical side as mentioned above) having the fourth length and parallel to the sixth periphery; 
an electronic component (Figs. 3, 6b, 13a, electronic component is the combination of the camera module as seen in figure 6b and 13a dotted lines similar to  element 451 of present application and the printed circuit board element 360 attached to the camera) disposed in the housing and including: 
when the front plate is viewed from above the display, a first portion disposed in a first area between the first periphery of the front plate and the fifth periphery of the display (Fig. 3, 
a first adhesive member (fig. 6a, element 613) disposed between the front plate and the lateral member and surrounding a part of the first portion figure 6a-c, such that the adhesive surrounds part of the first part since adhesive member 613 is provided at the peripheral of the front plate as clearly seen in figure 6c and 6a) when the front plate is viewed from above the display; 
a second adhesive member (fig. 6a, element 611) disposed between the display (632) and the lateral member (600), spaced apart from the first adhesive member (as seen by the circle region in figure 6a, spaced apart), and extended along one part of the fifth periphery when the front plate is viewed from above the display (Fig 6a); 
a third adhesive member  (Fig. 6a, c and e, element 612) disposed between the display (632) and the lateral member (600), spaced apart from the first adhesive member (the square dotted part is showing the spacing), extended along another part of the fifth periphery when the front plate is viewed from above the display (Fig 6a), and positioned such that the electronic component is disposed between the second and third adhesive members (the circuit 
at least one waterproof seal member (element 640; figure 6e-f; paragraph 126, 129) filling, at least in part, a space between the first and second adhesive members  (between 613 and 611, figs 6a-f) and a space between the first and third adhesive members (between 613 and 612, figs 6a-f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2017/0099742.
Regarding claim 4, Choi teaches, 
Wherein the electronic component includes a light emitter (LED device (106) located at first portion, figure 1, 3, 6b);
Choi does not teaches a light receiver such that the light receiver is disposed in the second portion.
Choi in paragraph 73 describes that various sensor modules can be occupied such as an infrared sensor, which is a light receiving component. 

Regarding claim 5, 
Wherein the second area is recessed (as seen in figure 6b, the region of 631/632 are recessed within the electronic device, similar to present application's figure 6a, element 433) into the electronic device more than the first area, thereby forming a stepped portion (stepped portion being the region between the dotted lines between the two circular such as the dotted line between 613 and 631 and stepped portion shown by 620, fig 6b-c) between the first and second areas. 
Regarding claim 6, 
Wherein the first portion disposed in the first area is formed on substantially a same level as the second area (Figures 6b-6c such that figure 6c shows the cross section that shows substantially same level). 
Regarding claim 7, 
Wherein the electronic device includes a receiver hole (Figure 1, element 102 adjacent to lateral member 600 and in the first area as described in claim 2 and 5) formed in the first area and disposed adjacent to the lateral member. 
Regarding claim 8,

Regarding claim 15, Choi teaches, 
Wherein the electronic component includes a light emitter (LED device (106) located at first portion, figure 1, 3, 6b);
Choi does not teaches a light receiver such that the light receiver is disposed in the second portion.
Choi in paragraph 73 describes that various sensor modules can be occupied such as an infrared sensor, which is a light receiving component. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the light receiver (infrared sensor) at the second portion of Choi such that the receiver and emitter are at different location within the electronic component (PCB), thereby spreading out the component across the electronic device to maintain a smaller profile. 
Regarding claim 16, 

Regarding claim 17, 
Wherein the first portion disposed in the first area is formed on substantially a same level as the second area (Figures 6b-6c such that figure 6c shows the cross section that shows substantially same level). 
Regarding claim 18, 
Wherein the electronic device includes a receiver hole (Figure 1, element 102 adjacent to lateral member 600 and in the first area as described in claim 2 and 5) formed in the first area and disposed adjacent to the lateral member. 
Regarding claim 19,
Wherein when the front is viewed from above the display, the one periphery of the front plate is formed to have a cut portion (Figure 1, 6b, such that the microphone area is cut portion provided on the front plate, and this is recessed towards the center when considering from top of the device to bottom this recessed is formed, such that this is exposed to the outside of the electronic device; here the office takes the interpretation of outside being the outer surface meaning coming out of the page of figure 6b) recessed towards a center of the . 
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Primary reasons for dependent claim 9 is that in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed (including intervening limitation) by the applicant.
Reasons for allowance for claim 10 and 11 same as claim 9 since they dependent on claim 9. 
Response to Arguments
Applicant's arguments filed on 5/11/2021 have been fully considered but they are not persuasive. 
Applicant provides arguments that the newly amended limitation of the “first portion overlapping the front plate and not overlapping the display, and a second portion overlapping both the display and the front plate” is not taught, specifically the configuration of the first portion as claimed by the applicant. The office respectfully disagrees. As provided in the above rejection, with the interpretation of the Choi in light of figures 6b-f, 13a, and at least 18b and interpretation of the electronic component is clarified in light of the amendments. The . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841